Matter of Simmonds (2020 NY Slip Op 04562)





Matter of Simmonds


2020 NY Slip Op 04562


Decided on August 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SHERI S. ROMAN, JJ.


2002-01739

[*1]In the Matter of James. Simmonds,	ON MOTION a suspended attorney. FOR REINSTATEMENT (Attorney Registration No. 1717842)




DECISION & ORDERMotion by James V. Simmonds for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Simmonds was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 25, 1981. By opinion and order of this Court dated September 22, 2003, Mr. Simmonds was suspended from the practice of law for a period of one year, commencing October 22, 2003, based upon two charges of professional misconduct (see Matter of Simmonds , 309 AD2d 73). By decision and order on motion of this Court dated July 5, 2018, Mr. Simmonds' motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, James V. Simmonds is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of James V. Simmonds to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and ROMAN, JJ., concur.ENTER:Aprilanne Agostino Clerk of the Court